Citation Nr: 1530714	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  09-14 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual employability due to a service-connected disability (TDIU) prior to February 11, 2014. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel



INTRODUCTION

The Veteran served on active military service from October 1967 to October 1970. 

These matters come before the Board of Veterans Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina. 

In March 2013, the Board remanded the matters for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development or procedural action is required prior to adjudication of the Veteran's claim of entitlement to an initial rating in excess of 30 percent for PTSD and entitlement to a total rating based on individual employability due to a service-connected disability (TDIU). 

In February 2015, the Veteran appointed the North Carolina Division of Veterans Affairs as his representative.  The appeal was certified to the Board in May 2015.  However, to date, there has been no indication that the North Carolina Division of Veterans Affairs was afforded the opportunity to provide a VA Form 646, Statement of Accredited Representative in Appealed Case, on the Veteran's behalf for this appeal.  North Carolina Division of Veterans Affairs is not located within the Board's offices, and thus, the case must be remanded for the North Carolina Division of Veterans Affairs to be afforded the full opportunity to submit evidence and/or argument in support of the claims on appeal.  See 38 C.F.R. § 20.600.

Further, in March 2015, the Veteran was afforded a Compensation and Pension (C&P) examination.  At the March 2015 C&P examination, the Veteran indicated that he had another session with his private physician, Dr. E.H., within the next thirty or sixty days.  The Board requests that any updated treatment records regarding the Veteran's private treatment with Dr. E.H. be obtained and associated with the claims folder.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims folder private treatment records from Dr. E.H. from March 2015 to the present.  If any such records are not available, the Veteran should be informed, and notations as to the unavailability of such records and the attempts made to obtain the documents should be made in the claims file.  

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Provide the Veteran's representative the opportunity to submit a VA Form 646, Statement of Accredited Representative in Appealed Case, and/or argument and evidence on the Veteran's behalf.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




